ORDER
PER CURIAM.
Gerald Gruska, Jr., d/b/a Quality Auto, Inc., appeals the trial court’s judgment nunc pro tunc changing its name from Gerald Gruska, Inc., d/b/a Quality Auto, Inc., to Gerald Gruska, Jr., d/b/a Quality Auto, Inc. We find that the trial court’s nunc pro tunc order is supported by the record. Brunton v. Floyd Withers, Inc., 716 S.W.2d 823 (Mo.App. E.D.1986).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).